Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 12/22/19. Claims  1-10 are pending in this application.
Claim Rejections Under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. §103 as being unpatentable over Kosakai (US 20120299253 A1).
Regarding claim 1, Kosakai discloses a substrate fixing device comprising: a baseplate 3; an insulating layer over the baseplate 14, the insulating layer including a heating element 5 ; and a metal layer 13 having a higher thermal conductivity than the insulating layer; and an electrostatic chuck 2 on the insulating layer, 15 wherein the metal layer 13 is positioned closer to the electrostatic chuck 2 than the heating element 5 (13 is within the chuck where 5 is outside).  This office action notes that the modifier “closer” is broad and may read on any manufacturing discrepancies or design choices.
Regarding claim 2, Kosakai  discloses the substrate fixing device as claimed in claim 1, wherein the metal layer has a pattern of a predetermined shape that includes a first portion and a second portion adjacent to each other across a gap (see para [0054], see fig 1 and gap 15). 
Regarding claim 3, Kosakai discloses the substrate fixing device as claimed in 30 claim 2, wherein the pattern of the predetermined shape is a concentric circle pattern or a spiral pattern (see fig 2). 
Regarding claim 4, Kosakai discloses the substrate fixing device as claimed in claim 3, wherein the heating element has a concentric  circle pattern (see element 5, fig 2).
Regarding claim 5, Kosakai disclose the substrate fixing device as claimed in claim 1, wherein the heating element and the metal layer are formed of a same material (see para [0055] and [0071] disclosing Mo).
Regarding claim 6, Kosakai discloses the substrate fixing device as claimed in claim 1, wherein a side surface of the metal layer is covered with the insulating layer7/8. 
Regarding claim 7, Kosakai disclose the substrate fixing device as claimed in claim 1, wherein a planar shape of the metal layer is larger than a planar shape of the heating element (see fig 1 where 5 has gaps).
Regarding claim 8, Kosakai discloses the substrate fixing device as claimed in claim 1, wherein the insulating layer further includes another metal layer having a higher thermal conductivity
than the insulating layer (15). 
Regarding claim 9, Kosakai discloses the substrate fixing device as claimed in claim 8, wherein said another metal layer is positioned closer to the electrostatic chuck than the metal layer (see 15 being at the chuck). 
Regarding claim 10, Kosakai discloses the substrate fixing device as claimed in claim 8, wherein said another metal layer is positioned  closer to the baseplate than the heating element (see 15 at 3 fig 1).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWARD CHIN/Primary Examiner, Art Unit 2813